Exhibit 10.2

SONIC AUTOMOTIVE, INC.

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and
between SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and
[NAME OF OFFICER] (the “Executive”), effective as of [DATE] (the “Effective
Date”).

WITNESSETH

WHEREAS, the Executive serves the Company in the position of [POSITION] and the
Company views the Executive as a key employee in connection with the conduct of
its businesses;

WHEREAS, the Company desires to continue to employ the Executive in [his] [her]
capacity as [POSITION], and the Executive desires to continue such employment;

WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to take steps intended to assure that the Company
will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a change in control of the Company; and

WHEREAS, the Company believes that it is imperative to endeavor to diminish the
inevitable distraction of the Executive created by a pending or threatened
change in control by mitigating the personal tax consequences he may face in
such circumstance, and to encourage the Executive’s full attention and
dedication to the Company currently and in the event of any pending or
threatened change in control;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the parties hereby acknowledge, the Company and the Executive
hereby agree as follows:

1. Tax Gross-Up Payment. Notwithstanding any provision of any plan, policy,
program, arrangement or agreement of the Company to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its affiliates
to the Executive or for the Executive’s benefit pursuant to the terms of this
Agreement or otherwise (the “Covered Payments”) constitute parachute payments
(the “Parachute Payments”) within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and will be subject to the excise
tax imposed under Section 4999 of the Code (or any successor provision thereto)
or any interest or penalties with respect to such excise tax (such excise tax
together with any such interest or penalties referred to collectively as the
“Excise Tax”), then the Company shall pay to the Executive an additional amount
(the “Gross-Up Payment”) equal to the sum of the Excise Tax payable by the
Executive, plus the amount necessary to put the Executive in the same after-tax
position (taking into account any and all applicable federal, state, and local
income, employment and excise taxes, including without limitation the Excise Tax
and all such taxes imposed on the Gross-Up Payment) in which the Executive would
have been if the Executive had not incurred any tax liability under Section 4999
of the Code.



--------------------------------------------------------------------------------

2. Calculation Procedures. All calculations and determinations required under
Section 1 of this Agreement shall be made in writing in good faith by a “Big 4”
or other nationally recognized independent accounting firm reasonably acceptable
to the Company and the Executive (the “Accounting Firm”), which shall provide
detailed supporting calculations to the Company and the Executive. The Company
and the Executive shall provide the Accounting Firm with such information and
documents as the Accounting Firm may reasonably request in order to make any
such calculation or determination. The Company and the Executive also agree to
cooperate generally and in good faith regarding such determinations. For
purposes of making the calculations and determinations required by this
Agreement, the Accounting Firm may rely on reasonable, good faith assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Section 280G of the Code and
Section 4999 of the Code. For purposes of Section 1, the Accounting Firm shall
assume that the Executive pays federal income tax at the highest marginal rate
of federal income taxation in the applicable year and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Executive’s residence in the applicable year, net of the maximum reduction in
federal income taxes that could be obtained from deduction of such state and
local taxes. The Accounting Firm’s determinations shall be final and binding on
the Company and the Executive. The Company shall be responsible for all fees and
expenses incurred by the Accounting Firm in connection with the calculations and
determinations required by Section 1 of this Agreement.

3. Timing of Gross-Up Payment. In general, the Company shall make any Gross-Up
Payment due to the Executive under Section 1 of this Agreement prior to the time
the Excise Tax is required to be paid by the Executive or withheld by the
Company; provided, however, that in any event, the Gross-Up Payment shall be
made by the end of the Executive’s taxable year next following the Executive’s
taxable year during which the Executive remits the Excise Tax related to the
Gross-Up Payment.

4. Underpayments and Overpayments

(a) In light of the uncertainty in applying Section 4999 of the Code, if it is
subsequently determined that the Gross-Up Payment is not sufficient to put the
Executive in the same after-tax position (taking into account any and all
applicable federal, state, and local income, employment and excise taxes,
including without limitation the Excise Tax and such taxes imposed on the
Gross-Up Payment) in which the Executive would have been if the Executive had
not incurred the Excise Tax, then the Company shall promptly pay to or for the
benefit of the Executive such additional amounts as are necessary to put the
Executive in the same after-tax position that the Executive would have been in
if the Excise Tax had not been imposed (the “Underpayment”), in accordance with
the payment timing provisions of Section 3. The Executive shall notify the
Company in writing (to the attention of the Chief Financial Officer and of the
General Counsel) of any claim by the Internal Revenue Service (the “IRS”) which,
if successful, would require the Company to make a Gross-Up Payment (or a
Gross-Up Payment in excess of that, if any, initially determined) within ten
days of the receipt of such claim. If the Company decides to contest such claim,
the Company shall bear the costs and expenses of such action, and the Executive
shall cooperate fully with the Company in such action.

 

2



--------------------------------------------------------------------------------

(b) In the event that a written ruling of the IRS or a final, binding ruling of
any other governmental authority, is obtained by or on behalf of the Company or
the Executive, which provides that the Executive is not required to pay, or is
entitled to a refund with respect to, all or a portion of the Excise Tax
(including as a result of the Company’s action to contest a claim of the IRS as
described in Section 4(a)), then the Executive shall reimburse the Company an
amount equal to the Gross-Up Payment, less any amounts which remain payable by
or are not refunded to the Executive, within 14 days of the date of the IRS
determination or the date the Executive receives the refund, as applicable.

(c) The Executive and the Company shall reasonably cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for the Excise Tax.

(d) Notwithstanding anything herein to the contrary, in the event the Executive
becomes entitled to a reimbursement of expenses incurred due to a tax audit or
litigation addressing the existence or amount of the Excise Tax, any such
reimbursement shall be made by the end of the Executive’s taxable year next
following the Executive’s taxable year during which the Excise Tax that is the
subject of the audit or litigation is remitted to the taxing authority, or where
as a result of such audit or litigation no taxes are remitted, the end of the
Executive’s taxable year next following the Executive’s taxable year during
which the audit is completed or there is a final and non-appealable settlement
or other resolution of the litigation.

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the day and year first above written.

 

SONIC AUTOMOTIVE, INC. By:

 

Name:

 

Title:

 

[NAME OF OFFICER]

 

 

3